Arturo Zepeda Arredondo,
                                                                 CUSA KBC, LLC d/b/a
                                                                      Kerrville Bus



                         Fourth Court of Appeals
                               San Antonio, Texas
                                     October 7, 2014

                                   No. 04-13-00646-CV

                       Robert Ray PEREZ and Rhonda Lee Arevalo,
                                      Appellants

                                            v.

       Arturo Zepeda ARREDONDO, CUSA KBC, LLC d/b/a Kerrville Bus Company,
                                  Appellees

                From the 79th Judicial District Court, Brooks County, Texas
                             Trial Court No. 10-07-15670-CV
                          Joaquin Villarreal III, Judge Presiding


                                     ORDER
    Appellees' amended unopposed motion for leave to file post-submission brief is hereby
GRANTED.

      It is so ORDERED on October 7, 2014.

                                                 PER CURIAM




ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court